Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 3, 2015

                                     No. 04-15-00639-CV

                          IN THE INTEREST OF W.A.H.R., Et al.,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-00377
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
      The court reporter’s notification of late record is NOTED. The reporter’s record is due
on November 9, 2015.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court